SEDGWICK, Judge
(concurring in part, dissenting in part).
I concur with the majority that the business pursuits exclusion does not apply here but I dissent regarding the apportionment of liability among the insurers. To apply the customary rules for apportionment between automobile insurers to this institutional personal injury case results in unfairness. I urge that liability be apportioned by analyzing the overall scheme of coverage and determining which coverage was effected for the primary purpose of insuring that risk and which coverage of the risk is incidental to the basic purpose of the insuring intent. See Auto Owners Insurance Co. v. Northstar Mutual Insurance Co., 281 N.W.2d 700, 703 (Minn.1979).
Interstate, the umbrella carrier, contracted with the school district to provide insurance coverage beyond the coverage extended by Continental Insurance, the school’s primary insurance carrier. The umbrella policy contemplated coverage for accidents and injuries sustained on school property during school events. In contrast, the Auto-Owners policy was a homeowners policy providing coverage for accidents and injuries incidental to home ownership. Risk of injury during gym class is one of the reasons the school district purchased liability insurance while coverage of a school accident is only incidentally related to the contemplated coverage of the Auto-Owners policy. Requiring Auto-Owners to assume primary liability for a school accident extends the contemplated risk under a homeowners policy beyond the bounds of fairness.
In an automobile accident, the “closeness to the risk” analysis works well because the accident-causing instrumentality and the contemplated risk are the same. The accident-causing instrumentality is the vehicle and the contemplated risk for insurance is an automobile accident. Here, the *360accident-causing instrumentality and the contemplated insured risk are different. Although there has been no determination of negligence, the difference in the insured risks is clear. The intent of the umbrella policy was to provide coverage to the school in catastrophes such as this while the primary purpose of Auto-Owners policy was to protect Leitch’s parents as homeowners. Because of the difference in the contemplated risks of coverage, I would hold that liability be apportioned first to Interstate to the limits of its umbrella policy, and then to Auto-Owners to the limits of the homeowners policy.